DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 11/24/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/15/2019 and 09/03/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a mental process without significantly more. 
In regard to claim 1, the claim recite(s) “obtaining a measurement instruction based on the ultrasound image and according to a user input, wherein the measurement instruction comprises information for determining a position of an anatomical feature: determining a reference coordinate system by: determining an origin of the reference coordinate system based on an inferoposterior margin of symphysis pubis in the ultrasound image, and determining an X axis of the reference coordinate system based on a central axis of symphysis pubis in the ultrasound image, wherein the inferoposterior margin of symphysis pubis includes a lowest point of the symphysis pubis” which are steps that are not precluded from being performed within the human mind.

Following the two-prong analysis, in step 2B, it was determined that the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it simply recites “calculating a parameter related to the target tissue according to the measurement instruction […] and “outputting the calculation result” which represent insignificant extra-solution activity.
In regard to claims 2-10 and 12-23, following the two-prong analysis, in step 2A, when considered both alone and in combination it was determined that the judicial exception is not integrated into a practical application because it simply provides instructions to implement an abstract idea with a computer to determine a reference coordinate system in an ultrasound image. 
Following the two-prong analysis, in step 2B, it was determined that these claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they simply recite “displaying the calculations” (Claim 10), “determining a second Cartesian coordinate system” (Claim 12) which represent insignificant extra-solution activity.
In regard to claim 24, this claim recites limitations that are similar to that of claim 1. Therefore, this claim is subject to the analysis for claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6, 10, 12-13, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and further in view of Stindel et al. US 20180000447 A1 “Stindel”.
In regard to claims 1 and 24, Cong teaches “A method for measuring a parameter in an ultrasound image, comprising:” (Claim 1) (“One embodiment of the present disclosure also comprises a method for measuring an object of interest from an image including acquiring an initial image which contains object of interest. The method may also include, in accordance with one or more given primary features of the object of interest, extracting one or more feature regions which match the one or more primary features to obtain a feature extraction image. […] The method may also include measuring parameters of objects of interest in accordance with the determined object of interest” [0015]. Therefore, the method of Cong can be utilized to measure parameters of an object of interest. Furthermore, in regard to an ultrasound image Cong discloses “The most basic steps for detecting and 
“obtaining an ultrasound image, wherein the ultrasound image is acquired by receiving ultrasound signals from a target tissue with an ultrasound probe and contains an area representing the target tissue” (Claim 1) (“The most basic steps for detecting and screening fetal growth include acquiring a two-dimensional ultrasonic image of the fetus with a designated scanning position and measuring the fetal head circumference, femur length, etc.” [0019] and “As shown in FIG. 1, a fetal automatic measurement system may include a transmission module 102 that emits ultrasonic waves to the corresponding examination parts of human body (the abdomen of the pregnant woman) with an ultrasonic probe (or transducer) 101. […] The system may further include a receiver module 103 that receives echo signals” [0020]. Therefore, a two-dimensional ultrasonic image can be obtained by the method. Furthermore, since the system includes a receiver module that can receive echo signals from the examination part of the human body, under broadest reasonable interpretation, the ultrasound image is acquired by receiving ultrasound signals from a target tissue with an ultrasound probe (i.e. an ultrasonic probe 101) containing an area representing the target tissue (i.e. the examination part containing the fetus).); 
“displaying the ultrasound image” (Claim 1) (“After being processed by a beam-forming module 104, the received echo signals are sent to an image process module 105 to acquire the gray image of the anatomic structures of the target (fetus) […] The obtained object-of-interest information and parameters are sent to the display module 109 for user viewing. Manual operation of the system may be 
“obtaining a measurement instruction based on the ultrasound image and according to a user input, wherein the measurement instruction comprises information for determining a position of an anatomical feature:” (Claim 1) (“An image computation module 108 reads the image data from the cine data storage module 106, recognizing the object of interest and calculating parameters. The obtained object-of-interest information and parameters are sent to the display module 109 for user viewing. Manual operation of the system may be provided by the operation control module 107, which is used to adjust the computing result or choose the image to process” [0020]. In this case, in order for the image computation module to recognize the object of interest, under broadest reasonable interpretation, the position of an anatomical feature had to have been determined based on information from the measurement instruction. Furthermore, to be able to adjust the computing result, the operation control module 107 had to have obtained a measurement instruction corresponding to the parameters or characteristics of the ultrasound image from the user. In this case, since the system that carries out the method includes an operation control module 107 which can be used to adjust the computing result, under broadest reasonable interpretation, the operation control module 107 had to have performed the step of obtaining a measurement instruction based on the ultrasound image.);
 “calculating a parameter related to the target tissue according to the measurement instruction  […] to obtain a calculation result […]”; and “outputting the calculation result” (Claim 1) (“An image computation module 108 reads the image data from the cine data storage module 106, recognizing the object of interest and calculating parameters. The obtained object-of-interest and parameters are sent to the display module 109 for user viewing” [0020]. Thus, the image computation module 108 is capable of calculating a parameter related to the target tissue according to the measurement instruction to 
“An ultrasound imaging system, comprising”; “a probe”; “a transmitting circuit which excites the probe to transmit an ultrasonic beam to a target tissue through the probe”; “a receiving circuit which receives ultrasonic echoes of the ultrasonic beam through the probe to obtain ultrasonic echo signals”; “a processor which obtains an ultrasound image based on the ultrasound echo signals”; and “a display which displays the ultrasound image” (Claim 24) (“As shown in FIG. 1, a fetal automatic measurement system may include a transmission module 102 that emits ultrasonic waves to the corresponding examination parts of human body (the abdomen of the pregnant woman) with an ultrasonic probe (or transducer) 101. […] The system may further include a receiver module 103 that receives echo signals. After being processed by a beam-forming module 104, the received echo signals are sent to an image process module 105 to acquire the gray image of the anatomical structures of the target (fetus). […] An image computation module 108 reads the image data from the cine data storage module 106, recognizing the object of interest and calculating parameters. The obtained object-of-interest information and parameters are sent to the display module 109 for user viewing” [0020]. The fetal automatic measurement system constitutes an ultrasound imaging system because it includes a probe (i.e. ultrasonic probe 101), a transmission module 102 (i.e. transmitting circuit), a receiver module 103 (i.e. receiving circuit), an image process module 105/image computation module 108 (i.e. processor) and a display module 109 (i.e. display).).
“wherein the processor further obtains a measurement instruction based on the ultrasound image and according to a user input, wherein the measurement instruction comprises information for determining a position of an anatomical feature […], “calculates a parameter related to the target tissue according to the measurement instruction […] to obtain a calculation result” and “outputs the calculation result” (Claim 24) (“An image computation module 108 reads the image data from the cine data storage 
Cong does not teach “determines(ing) a reference coordinate system by: determining an origin of the reference coordinate system based on an inferoposterior margin of symphysis pubis in the ultrasound image, and determining an X axis of the reference coordinate system based on a central axis of symphysis pubis in the ultrasound image, wherein the inferoposterior margin of symphysis pubis includes a lowest point of the symphysis pubis” (Claims 1 and 24), that the parameter is calculated “based on the determined reference coordinate system” (Claims 1 and 24) or “wherein the parameter comprises at least one of an angle, a distance, or a mobility” (Claims 1 and 24).
Stindel teaches “determines(ing) a reference coordinate system by: determining an origin of the reference coordinate system based on an inferoposterior margin of symphysis pubis in the ultrasound image, and determining an X axis of the reference coordinate system based on a central axis of symphysis pubis in the ultrasound image, wherein the inferoposterior margin of symphysis pubis includes a lowest point of the symphysis pubis” (“FIG. 4. presents the pelvic plane (XY) defined by the points corresponding to the two anterior-superior iliac spines 41 and 42 and the pubic symphysis 43 on the iliac bone 44” [0060] and “According to one embodiment of the invention, said two ultrasound images are a first image of an upper right-hand or left-hand zone of an individual’s iliac bone and a second image of a lower zone of said iliac bone, said points of interest comprise an anterior-superior iliac spine and a pubic symphysis of said individual, and said device comprises means to determine a pelvic tilt of said individual on the basis of said relative spatial position of said points of interest” [0032] and “the measuring device of the invention can be applied particularly advantageously in the context of the measurement of a patient’s pelvic tilt, i.e. the tilt of the pelvis relative to the vertical […] To measure this tilt, it is enough to locate three known points of the pelvis (namely the two anterior-superior iliac spines and the pubic symphysis) defining the APP (anterior pelvic plane) which constitutes the reference plane relative to the patient to measure the pelvic tilt” [0033]. Therefore, the anterior pelvic plane (i.e. represented in FIG. 4) constitutes a reference coordinate plane. As shown in FIG. 4, the XY plane includes a point located at the pubic symphysis 43 (i.e. the symphysis pubis), which represents an origin of the reference coordinate system based on an inferoposterior margin of symphysis pubis in the ultrasound image, the inferoposterior margin of symphysis pubis including a lowest point of the symphysis pubis. Furthermore, the X-axis in FIG. 4 constitutes the central axis of symphysis pubis in the ultrasound image.); 
that the parameter is calculated “based on the determined reference coordinate system” and “wherein the parameter comprises at least one of an angle, a distance, or a mobility” (“the measuring device of the invention can be applied particularly advantageously in the context of the measurement of a patient’s pelvic tilt, i.e. the tilt of the pelvis relative to the vertical […] To measure this tilt, it is enough to locate three known points of the pelvis (namely the two anterior-superior iliac spines and the pubic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and system of Cong so as to include determining a reference coordinate system as disclosed in Stindel in order to measure a patient’s pelvic tilt with regard to a reference plane [Stindel: 0033] and “obtain a direct, precise and reproducible measurement of the pelvic tilt by using a single, non-irradiating, compact apparatus that can be easily and speedily used by the clinician” [Stindel: 0058]. When performing a surgery on a hip of a patient, it is important to known how the hip is oriented within the patient. By measuring the pelvic tilt with the measuring apparatus, it is possible to “reduce the number of operations of revision surgery and thus improve the quality of life of patients” [Stindel: 0064]. Combining the prior art elements according to known techniques would yield the predictable result of measuring the parameter relative to a reference coordinate system.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Cong. Likewise, Cong teaches “wherein obtaining the measurement instruction based on the ultrasound image and according to the user input comprises: receiving at least one measurement item inputted by a user, wherein each measurement item is associated with at least one anatomical feature” (“Manual operation of the system may be provided by the operation control module 107, which is used to adjust the computing result or choose the image to process” [0020]. In order for the operation control module to provide manual operation of the system to adjust the computing result, under broadest reasonable interpretation, the method had to have included the step of receiving at least one parameter item inputted by a user of the system. 

“obtaining at least one anatomical feature associated with the measurement item to obtain a feature set” (“In one embodiment a method of extracting an object of interest from an image, as shown in FIG. 1, includes an initial image acquisition step 202 […] In the image acquisition step 202, the gray images of the fetal anatomical structures, which contain the image of fetal head or femur (i.e., object of interest) are read from the cine data storage module 106. The object of interest in the initial image contains its own features which can be utilized to extract object of interest, such as luminance, morphology, location, parameters statistic and etc.” [0022]. Thus, since the image acquisition step includes reading the gray images of the fetal head of femur from the cine data storage module 106, under broadest reasonable interpretation, the method involved obtaining at least one anatomical feature (i.e. the fetal head or femur) associated with the parameter item (i.e. fetal head circumference, biparietal diameter, femur length, etc.) to obtain a feature set.); and 
“determining a position of each anatomical feature in the set to obtain the measurement instruction” (“In the feature extraction step 204, one or more features of the object of interest can be 
In regard to claim 6, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Cong. Likewise, Cong teaches “wherein the feature set comprises a group of anatomical features” (“In one embodiment a method of extracting an object of interest from an image, as shown in FIG. 1, includes an initial image acquisition step 202 […] In the image acquisition step 202, the gray images of the fetal anatomical structures, which contain the image of fetal head or femur (i.e., object of interest) are read from the cine data storage module 106. The object of interest in the initial image contains its own features which can be utilized to extract object of interest, such as luminance, morphology, location, parameters statistic and etc.” [0022]. Therefore, since the image acquisition step 202 involves reading the image of the fetal head or the femur from the cine data storage module 107, under broadest reasonable interpretation the feature set can comprise a group of anatomical features (i.e. the fetal head or femur).).
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Cong. Likewise, Cong teaches “wherein outputting the calculation result comprises: immediately displaying the calculation result after the calculation result of the parameter is obtained” (“An image computation module 108 reads the image data from the cine data storage module 108 recognizing the object of interest and calculating parameters. The obtained object-of-interest information and parameters are sent to the 
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein determining the reference coordinate system comprises, determining a first Cartesian coordinate system comprises: determining that the origin of the first Cartesian coordinate system is the inferoposterior margin of symphysis pubis, determining that a 45-degree angle line of a second quadrant of the first Cartesian coordinate system is the central axis of symphysis pubis, and determining that the X-axis of the first Cartesian coordinate system is a 45-degree angle from the central axis of symphysis pubis, and determining a second Cartesian coordinate system comprises: determining that the origin of the second Cartesian Coordinate system is the inferoposterior margin of symphysis pubis, and determining that the X axis of the second Cartesian coordinate system is the central axis of symphysis pubis”.
Stindel teaches “wherein determining the reference coordinate system comprises, determining a first Cartesian coordinate system comprises: determining that the origin of the first Cartesian coordinate system is the inferoposterior margin of symphysis pubis, determining that a 45-degree angle line of a second quadrant of the first Cartesian coordinate system is the central axis of symphysis pubis, and determining that the X-axis of the first Cartesian coordinate system is a 45-degree angle from the central axis of symphysis pubis, and determining a second Cartesian coordinate system comprises: determining that the origin of the second Cartesian Coordinate system is the inferoposterior margin of symphysis pubis, and determining that the X axis of the second Cartesian coordinate system is the central axis of symphysis pubis” (“To begin with, FIGS. 3A to 3C and 4 serve to present a reminder of the definition of an individual’s pelvic tilt. FIG. 4 presents the pelvic plane (XY) defined by the points corresponding to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include the determination of a reference coordinate system and calculating the parameter based on the determined reference coordinate system as disclosed in Stindel in order to allow the user to simplify the calculation of the parameter based on a known coordinate system. By providing a reference coordinate system, the user can be made aware of how the subject is oriented to known locations within the body. Knowing this orientation makes it easier to perform the calculation of parameters, such as the pelvic tilt in order to facilitate treatment planning. 
In regard to claim 13, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein, the feature set comprises at least an inferoposterior margin of symphysis pubis and the central axis of symphysis pubis”.
Stindel teaches “wherein, the feature set comprises at least an inferoposterior margin of symphysis pubis and the central axis of symphysis pubis” (“To begin with, FIGS. 3A to 3C and 4 serve to present a reminder of the definition of an individual’s pelvic tilt. FIG. 4 presents the pelvic plane (XY) defined by the points corresponding to the two anterior-superior iliac spines 41 and 42 and to the pubic symphysis 43 on the iliac bone 44” [0060]. As shown in FIG. 4, the pelvic plane (XY) contains a horizontal axis (i.e. Y axis in this case) and a vertical axis (i.e. X axis in this case). The assignment of X and Y is arbitrary so long as the coordinate system includes a horizontal axis and a vertical axis. Therefore, the pelvic plane (XY) constitutes a third Cartesian coordinate system with a horizontal axis and a vertical axis. Furthermore, Stindel discloses “As can be seen in FIGS. 3A, 3B and 3C, the pelvic plane 31A, 31B and 31C can vary relative to a vertical or horizontal reference plane 32A, 32B, and 32C” [0061]. As can be seen in FIG. 3A, the inferoposterior margin of symphysis pubis is the origin and a central axis of the symphysis pubis is an X-axis (i.e. vertical line corresponding to vertical reference plane 32A). Furthermore, as seen in FIG. 3C, the inferoposterior margin of symphysis pubis is the origin and a central axis of symphysis pubis (i.e. the pelvic plane 31C) is at a 45-degree angle of a second quadrant relative the vertical reference plane 32C. Therefore, the reference planes can be determined based on the inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include feature set comprising at least an inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis as disclosed in 
In regard to claim 16, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein determining the reference coordinate system comprises one of: receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by a user on the ultrasound image, and establishing the first Cartesian coordinate system, or the second Cartesian coordinate system according to the input of the user; or automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image based on pattern recognition, and establishing the first Cartesian coordinate system, or the second Cartesian coordinate system based on the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis”.
Stindel teaches “wherein determining the reference coordinate system comprises one of: receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by a user on the ultrasound image, and establishing the first Cartesian coordinate system, or the second Cartesian coordinate system according to the input of the user; or automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image based on pattern recognition, and establishing the first Cartesian coordinate system, or the second Cartesian coordinate system based on the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis” (In FIG. 7, Stindel discloses a flowchart of the operation of the 4” [0102, 0103]. Thus, since the user can make a manual selection of the symphysis when the automatic detection does not provide a valid location of the pubic symphysis, under broadest reasonable interpretation, the method can involve receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by the user on the ultrasound image to establish the first Cartesian coordinate system.
In regard to establishing the first, or second coordinate system according to the input of the user or the automatic detection, Stindel discloses “To begin with, FIGS. 3A to 3C and 4 serve to present a reminder of the definition of an individual’s pelvic tilt. FIG. 4 presents the pelvic plane (XY) defined by the points corresponding to the two anterior-superior iliac spines 41 and 42 and to the pubic symphysis 43 on the iliac bone 44” [0060]. As shown in FIG. 4, the pelvic plane (XY) contains a horizontal axis (i.e. Y axis in this case) and a vertical axis (i.e. X axis in this case). The assignment of X and Y is arbitrary so long as the coordinate system includes a horizontal axis and a vertical axis. Therefore, the pelvic plane (XY) constitutes a third Cartesian coordinate system with a horizontal axis and a vertical axis. Furthermore, Stindel discloses “As can be seen in FIGS. 3A, 3B and 3C, the pelvic plane 31A, 31B and 31C can vary 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include receipt or detection of the inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis to establish the first, second or third Cartesian coordinates as disclosed in Stindel in order to allow for the symphysis pubis to be located (i.e. either by the user or automatically) to serve as a reference for assessing the pelvis of a patient. When assessing a patient’s pelvis it is important to be able to identify the symphysis pubis as well as structures such as the iliac spines in order to provide the user with a reference frame to understand the characteristics of the patient. By identifying the inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis either manually or automatically, the user can better understand and calculate the parameters of the pelvis. Combining the prior art elements according to known techniques would yield the predictable result of simplifying the calculation of parameters related to the pelvis of a patient.
Claim(s) 2-3 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and Stindel et al. US 20180000447 A1 “Stindel”, as applied to claims 1, 4, 6, 10, 12-13, 16 and 24 above and further in view of Varghese et al. US 20040210136 A1 “Varghese”.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Cong and Stindel does not teach “wherein the target tissue comprises a pelvic floor tissue”.
Varghese teaches “wherein the target tissue comprises a pelvic floor tissue” (“The present inventors propose the use of a new ultra-sound technique termed elastography for assessment of uterine, cervical, and pelvic floor tissue” [0010] and “The same techniques of displacement and imaging may be applied to the fibromuscular tissues of the vaginal wall to detect pelvic floor defects” [0021]. Therefore, the ultrasound technique (i.e. method) can be used to assess the pelvic floor tissue and detect defects within the pelvic floor tissue.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Stindel so as to include the target tissue comprising a pelvic floor as disclosed in Varghese in order to allow the physician to better understand the parameters related to the pelvic floor tissue of a patient. Ultrasound is one of a finite number of imaging modalities that can be safely used to evaluate pelvic floor tissue. By utilizing the ultrasound method and system of Cong to analyze pelvic floor tissue as disclosed in Varghese, identification of defects in the pelvic floor tissue can be performed in order to allow for surgical planning an repair [Varghese: 0009]. Combining the prior art elements would yield the predictable result of assessing the pelvic floor tissue of a patient.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, combination of Cong and Stindel does not teach “wherein the ultrasound image comprises an anterior pelvic ultrasound image, a middle pelvic ultrasound image or a posterior pelvic ultrasound image”.
Varghese teaches “wherein the ultrasound image comprises an anterior pelvic ultrasound image, a middle pelvic ultrasound image or a posterior pelvic ultrasound image” (“Referring now to FIGS. 1 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Stindel so as to include the ultrasound image comprising an anterior, middle or posterior ultrasound image as disclosed in Varghese in order to allow the physician to better understand the parameters related to the pelvic floor tissue of a patient. Ultrasound is one of a finite number of imaging modalities that can be safely used to evaluate pelvic floor tissue. By utilizing the ultrasound method and system of Cong to analyze pelvic floor tissue as disclosed in Varghese, identification of defects in the pelvic floor tissue can be performed in order to allow for surgical planning an repair [Varghese: 0009]. Combining the prior art elements would yield the predictable result of assessing the pelvic floor tissue of a patient.
In regard to claim 21, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Cong and Stindel does not teach “wherein the ultrasound image comprises a first frame of image and a second frame of image, obtaining the measurement instruction based on the ultrasound images comprises: obtaining a first measurement instruction based on the first frame of image; obtaining a second measurement instruction based on the second frame of image; calculating a parameter related to the target tissue according to the measurement instruction and based on the determined reference coordinate system to obtain a 
Varghese teaches “wherein the ultrasound image comprises a first frame of image and a second frame of image, obtaining the measurement instruction based on the ultrasound images comprises:” (“Referring to FIG. 3 more specifically, ultrasonic radio frequency (RF) scan data 64 is collected being at least two B-mode images 38 containing successive time-domain image signals 56a and 56b. As process block 65, these signals are processed to determine tissue displacement along an axis from the ultrasound transducer 12 through the uterus 18” [0055]. Therefore, the at least two B-mode images constitute a first frame of image and a second frame of image.).
“obtaining a first measurement instruction based on the first frame of image” and “obtaining a second measurement instruction based on the second frame of image”; calculating a parameter related to the target tissue according to the measurement instruction and based on the determined reference coordinate system to obtain a calculation result comprises: calculating the parameter according to the first measurement instruction to obtain a first calculation result”; “calculating the parameter according to the second measurement instruction to obtain a second calculation result” (“As each successive frame is obtained by the system of FIG. 1, a new elastographic image 72 may be obtained by comparing that frame to the predecessor frame to determine displacement as has been described, and thus the strain is relative to the last B-mode image 38. […] More generally a peak of root-mean-square value of other similar measure can be adopted for computing strain” [0057]. As shown in FIG. 3, the time-domain image signals 56a and 56b are input into process block 65 to determine tissue displacement and the displacement of signal 66 is output to the process block 68 to determine strain as a gradient of the displacement signal. Therefore, since each of the successive frames is subjected to a tissue displacement 
“calculating a change of the second calculation result relative to the first calculation result”; and “outputting the change” (“The strain within the tissue of the uterus 18 may be determined by comparing corresponding time-domain signals 56a and 56b from two sequential ultrasound echo B-mode images 38 measuring the uterine tissue at different degrees of displacement (e.g. compression or distention) as will be described below” [0052] and “The displacement of signal 66 output by process block 65 is further processed by the process block 68, which determines strain as a gradient of the displacement signal. The strain values 71 may be mapped to an elastographic image 72” [0056]. Therefore, since the strain within the tissue can be determined by comparing the time-domain signals and the strain values can be mapped to an elastographic image, under broadest reasonable interpretation, the strain values in the first and second frame images (i.e. corresponding to the time-domain signals 56a and 56b) can be calculated and compared to determine the degree of displacement (i.e. the change in the calculation result).  
In regard to outputting the change, Varghese discloses “A quantitative readout 86 may be provided on the graphic display 32 providing statistics related to the strain of tissue contained in the region of interest of the cursor 82” [0064] and “(d) outputting an image of the vaginal wall indicating variations in elasticity associated with tissue defects” [Claim 34]. Therefore, since a quantitative readout providing statistics related to the strain of the tissue can be provided on the graphic display and image of the vaginal wall indicating variations in elasticity can be provided, under broadest reasonable interpretation the change of the second calculation result relative to the first calculation result (i.e. the degree of displacement) can be output.

In regard to claim 22, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Cong and Stindel does not teach “further comprising: obtaining an evaluation level according to the calculation result; and outputting the evaluation level, wherein the evaluation level comprises a number, a percentage, or an index”.
Varghese teaches “further comprising: obtaining an evaluation level according to the calculation result; and outputting the evaluation level, wherein the evaluation level comprises a number, a percentage, or an index” (“A quantitative readout 86 may be provided on the graphic display 32 providing statistics related to the strain of tissue contained in the region of interest of the cursor 82. […] For evaluation of cervical incompetence, the data acquired with the cursor 82 on the cervix 104 may be compared to empirically obtained data representing values for a standard population having known cervical function and the measured data displayed in chart form 90 providing a marker 93 displaying a qualitative indication of how the patient compares to a characterized standard population” [0064]. As shown in FIG. 5, the quantitative readout 86 includes an Elasticity Ave 12 and a Peak 18, which are in the form of numbers. Therefore, since the data acquired with the cursor 82 can be compared with data representing values for a standard population to evaluate cervical incompetence, under broadest 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Stindel so as to include the steps of obtaining and outputting the evaluation level as disclosed in Varghese in order to allow the user to observe how the characteristics of the patient compare to known values in a standard population [Varghese: 0064]. By determining a qualitative indication of how the patient compares to a standard population, the physician can evaluate whether the patient is experiencing cervical incompetence. Therefore, this information can be utilized to develop a treatment plan should the evaluation level indicate that the values deviate from the standard population having known cervical function. 
Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and Stindel et al. US 20180000447 A1 “Stindel” as applied to claims 1, 4, 6, 10, 12-13, 16 and 24 and further in view of Trahey et al. US 20050215899 A1 “Trahey”.
In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Cong teaches “wherein determining the position of each anatomical feature in the feature set to obtain the measurement instruction” (“In the feature extraction step 204, one or more features of the object of interest can be extracted. […] As shown in FIG. 3, the skeleton is a continuously elongated highlighted area in the transverse direction in the image. Thus, the region of skull or femur can be detected and extracted from the image according to the luminance feature” [0023]. Thus, since the feature extraction step involves detecting and extracting the skull or femur from the image according to the luminance feature, under broadest reasonable interpretation, the method involved determining a position of each anatomical feature (i.e. the skull or femur) in the set to obtain the measurement instruction.
determining a determination order of the at least one anatomical feature in the feature set”; “generating a measurement sequence based on the feature set and the determination order”; and “sequentially determining the position of each anatomical feature in the feature set according to the measurement sequence to obtain the measurement instruction”.
Trahey teaches “wherein determining the position of each anatomical feature in the feature set to obtain the measurement instruction comprises: determining a determination order of the at least one anatomical feature in the feature set”; “generating a measurement sequence based on the feature set and the determination order”; and “sequentially determining the position of each anatomical feature in the feature set according to the measurement sequence to obtain the measurement instruction” (“ARFI (i.e. acoustic radiation force impulse) imaging can include one or more of the following: (a) delivering a set of tracking pulses from a plurality of transducer elements in an ultrasound transducer array to one or a plurality of target regions in a two-dimensional plane within the medium to detect an initial positions for the one of plurality of target regions; (b) storing the echoes that reflect the initial positions from the one or plurality of target regions; then (c) delivering a first set of pushing pulses from the plurality of transducer elements to a forcing region among the target regions to displace the target regions to subsequent (e.g. displaced) positions; (d) delivering a second set of tracking pulses from the plurality of transducer elements in the ultrasound transducer array to the one or plurality of target regions to detect subsequent positions for the one or plurality of target regions, (e) storing the echoes that reflect the displaced position for the one or plurality of target regions; (f) repeating steps (a) through (e) in a series of cycles, with the pushing and tracking pulses being delivered from a different plurality of transducer elements or the same plurality of transducer elements in the array to a different forcing region, and optionally to a plurality of different target regions, during each of the cycles” [0055-0061]. Thus, since the ARFI imaging can involve delivering a set of tracking pulses to a plurality of target regions 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Stindel so as to include the determination order and the sequential determination of the position as disclosed in Trahey in order to provide the user with a map of the characteristics of the target region within the subject. When the ARFI imagine is performed, the position of the target region is determined sequentially and with this information a “two-dimensional displacement map can be generated for each cycle” [Trahey: 0068]. This displacement map can provide the user with a more complete understanding of the target region. Combining the prior art elements according to known techniques would yield the predictable result of sequentially acquiring information from the target region within the subject.
In regard to claim 14, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Cong in further view of Stindel. Likewise Cong teaches “wherein calculating the parameter related to the target tissue according to the measurement instruction […] to obtain the calculation result […]” [0020].
In regard to calculating the parameter related to the target tissue according to the measurement instruction to obtain the calculation result, Cong discloses “An image computation module 108 reads the image data from the cine data storage module 106, recognizing the object of 
Cong does not teach “and based on the determined reference coordinate system”, and “calculating the parameter according to anatomical features in the measurement sequence other than the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis and based on the determined reference coordinate system to obtain the calculation result”.
Stindel teaches “and based on the determined reference coordinate system”; “calculating the parameter according to anatomical features in the measurement sequence other than the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis and based on the determined reference coordinate system to obtain the calculation result” (“To begin with, FIGS. 3A to 3C and 4 serve to present a reminder of the definition of an individual’s pelvic tilt. FIG. 4 presents the pelvic plane (XY) defined by the points corresponding to the two anterior-superior iliac spines 41 and 42 and to the pubic symphysis 43 on the iliac bone 44” [0060]. As shown in FIG. 4, the pelvic plane (XY) contains a horizontal axis (i.e. Y axis in this case) and a vertical axis (i.e. X axis in this case). The assignment of X and Y is arbitrary so long as the coordinate system includes a horizontal axis and a vertical axis. Therefore, the pelvic plane (XY) constitutes a reference coordinate system with a horizontal axis and a vertical axis. Furthermore, since the pelvic plane is defined by the points corresponding to the two anterior-superior iliac spines 41 and 42 (i.e. anatomical features), under broadest reasonable interpretation, these anatomical features can be used to calculate the parameter in the measurement sequence based on the determined reference coordinate system to obtain the calculation result. Furthermore, Stindel discloses “As can be seen in FIGS. 3A, 3B and 3C, the pelvic plane 31A, 31B and 31C can vary relative to a vertical or horizontal reference plane 32A, 32B, and 32C” [0061]. As can be seen in FIG. 3A, the inferoposterior 
In regard to calculating the parameter according to remaining anatomical features in the measurement sequence and based on the determined reference coordinate system to obtain the calculation result, Stindel discloses “It is therefore important to measure the pelvic tilt, i.e. the inclination of the patient’s pelvic plane relative to the reference plane in different positions” [0061] and “The system of the invention then records the set of data and computes the pelvic tilt during a step referenced 78” [0104]. As shown in FIG. 7, the method includes step 78 in which the pelvic tilt is computed. Since the pelvic tilt can be measured relative to the reference plane and the system can carry out a method including a step of calculating the pelvic tilt, under broadest reasonable interpretation, the method involves calculating the parameter (i.e. pelvic tilt) according to the measurement instruction based on the determined reference coordinate system (i.e. the pelvic plane).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include the determination of a reference coordinate system and calculating the parameter based on the determined reference coordinate system as disclosed in Stindel in order to allow the user to simplify the calculation of the parameter based on a known coordinate system. By providing a reference coordinate system, the user can be made aware of how the subject is oriented to known locations within the body. Knowing this orientation makes it easier to perform the calculation of parameters, such as the pelvic tilt in order to facilitate treatment planning. 
Claim(s) 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong”, Stindel et al. US 20180000447 A1 “Stindel” and Trahey et al. US 20050215899 A1 “Trahey” as applied to claims 5 and 14 above and further in view of Sarojam et al. US 20170124700 A1 “Sarojam”.
In regard to claim 7, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, the combination of Cong and Stindel does not teach “wherein determining the position of each anatomical feature in the feature set to obtain the measurement instruction comprises: “receiving sequential determination operations of the user to one or more anatomical features in the feature set on the ultrasound image; and obtaining the measurement instruction according to the determination operations inputted sequentially by the user, wherein the determination operations are orderly operations performed according to a measurement sequence or operations in an arbitrary order”.
Trahey teaches “wherein determining the position of each anatomical feature in the feature set to obtain the measurement instruction comprises: receiving sequential determination operations of the user to one or more anatomical features in the feature set on the ultrasound image; and obtaining the measurement instruction according to the determination operations inputted sequentially by the user, wherein the determination operations are orderly operations performed according to a measurement sequence or operations in an arbitrary order” (“ARFI (i.e. acoustic radiation force impulse) imaging can include one or more of the following: (a) delivering a set of tracking pulses from a plurality of transducer elements in an ultrasound transducer array to one or a plurality of target regions in a two-dimensional plane within the medium to detect an initial positions for the one of plurality of target regions; (b) storing the echoes that reflect the initial positions from the one or plurality of target regions; then (c) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Stindel so as to include the determination order and the sequential determination of the position as disclosed in Trahey in order to provide the user with a map of the characteristics of the target region within the subject. When the ARFI imagine is performed, the position of the target region is determined sequentially and with this information a “two-dimensional displacement map can be generated for each cycle” [Trahey: 0068]. This displacement map can provide the user with a more complete understanding of the target region. Combining the prior 
The combination of Cong, Stindel and Trahey does not teach that the sequential determination operations are “of a user” or that the determination operations are inputted sequentially “by the user”.
Sarojam teaches that the sequential determination operations are “of a user” and that the determination operations are inputted sequentially “by the user” (“The controller 202 may determine when one of the selectable icons 302-316 and corresponding application is selected by the user select position determined from the touchscreen controller is approximately the same and/or within a predetermined distance of a position of a corresponding icon 302-316” [0045]. In this case, in order for the controller to be able to determine which of the selectable icons was selected by the user, a prompting of the feature set or the measurement sequence had to have been provided to the user in order to allow the user to sequentially input the determination operations (i.e. the corresponding applications) to be carried out by the controller 202.).
In regard to claim 8, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, the combination of Cong, Stindel and Trahey does not teach “further comprising: prompting the feature set or the measurement sequence for displaying”.
Sarojam teaches “further comprising: prompting the feature set or the measurement sequence for displaying” (“The controller 202 may determine when one of the selectable icons 302-316 and corresponding application is selected by the user select position determined from the touchscreen controller is approximately the same and/or within a predetermined distance of a position of a corresponding icon 302-316” [0045]. In this case, in order for the controller to be able to determine which of the selectable icons was selected by the user, a prompting of the feature set or the measurement sequence had to have been provided (i.e. displayed) to the user. Furthermore, Sarojam discloses “The menu bar 404 may correspond to a list of textual or graphical user selectable elements 
In regard to claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, the combination of Cong, Stindel and Trahey does not teach “wherein prompting the feature set of the measurement sequence comprises: generating an anatomical schematic diagram of the target tissue based on knowledge of tissue anatomy, displaying the anatomical schematic diagram, and marking the anatomical features in the feature set or the measurement sequence on the anatomical schematic diagram; or displaying an anatomical feature currently to be determined by scrolling”.
Sarojam teaches “wherein prompting the feature set of the measurement sequence comprises: generating an anatomical schematic diagram of the target tissue based on knowledge of tissue anatomy, displaying the anatomical schematic diagram, and marking the anatomical features in the feature set or the measurement sequence on the anatomical schematic diagram; or displaying an anatomical feature currently to be determined by scrolling” (“Beginning at 702 a first ultrasound image of an OOI (i.e. organ of interest) at a first plane is acquired by the controller 202. In various embodiments, the controller 202 may acquire the first ultrasound image based on a user selection from one or more stored ultrasound images. For example, the user may slide the scroll bar 609 (FIG. 6) to display the ultrasound image in the activity area 402. When the desired first ultrasound image is displayed, the user may confirm the selection by selecting the organ volume tool icon 604 and/or selecting the save icon 605” [0070]. Therefore, since the controller can acquire the first ultrasound image based on the user sliding the scroll bar to display the ultrasound image in the activity area, under broadest reasonable interpretation, the method involves displaying an anatomical feature currently to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Trahey so as to include the controller of Sarojam in order to allow the user to select the desired operation to carry out on the ultrasound image. By providing the user with a series of icons on the screen, the user can better control the operations of the system to achieve the desired imaging outcomes. Combining the prior art elements according to know techniques would yield the predictable result of prompting the user to select features or characteristics related to the obtained ultrasound image. 
In regard to claim 15, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein generating the measurement sequence based on the feature set and the determination order comprises: automatically generating a preset measurement sequence based on the feature set and the determination order; displaying the preset measurement sequence; receiving an editing instruction inputted by a user; and updating the preset measurement sequence according to the editing instruction to obtain the measurement sequence”.
Trahey teaches “wherein generating the measurement sequence based on the feature set and the determination order comprises: automatically generating a preset measurement sequence based on the feature set and the determination order; displaying the preset measurement sequence” (“ARFI (i.e. acoustic radiation force impulse) imaging can include one or more of the following: (a) delivering a set of tracking pulses from a plurality of transducer elements in an ultrasound transducer array to one or a plurality of target regions in a two-dimensional plane within the medium to detect an initial positions for the one of plurality of target regions; (b) storing the echoes that reflect the initial positions from the one or plurality of target regions; then (c) delivering a first set of pushing pulses from the plurality of transducer elements to a forcing region among the target regions to displace the target regions to subsequent (e.g. displaced) positions; (d) delivering a second set of tracking pulses from the plurality of transducer elements in the ultrasound transducer array to the one or plurality of target regions to detect subsequent positions for the one or plurality of target regions, (e) storing the echoes that reflect the displaced position for the one or plurality of target regions; (f) repeating steps (a) through (e) in a series of cycles, with the pushing and tracking pulses being delivered from a different plurality of transducer elements or the same plurality of transducer elements in the array to a different forcing region, and optionally to a plurality of different target regions, during each of the cycles” [0055-0061]. In order for the ARFI imaging method to perform a series of cycles in which first and second sets of pushing pulses are delivered to a plurality of target regions, under broadest reasonable interpretation, the method had to have generated the measurement sequence based on the feature set and the determination order and automatically generating a preset measurement sequence (i.e. series of cycles) based on the feature set and the determination order.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Stindel so as to include the determination order and the sequential determination of the position as disclosed in Trahey in order to provide the user with a map of the characteristics of the target region within the subject. When the ARFI imagine is performed, the position of the target region is determined sequentially and with this information a “two-dimensional displacement map can be generated for each cycle” [Trahey: 0068]. This displacement map can provide the user with a more complete understanding of the target region. Combining the prior art elements according to known techniques would yield the predictable result of sequentially acquiring information from the target region within the subject.
The combination of Cong, Stindel, and Trahey does not teach “receiving an editing instruction inputted by a user; and updating the preset measurement sequence according to the editing instruction to obtain the measurement sequence”.
Sarojam teaches “receiving an editing instruction inputted by a user; and updating the preset measurement sequence according to the editing instruction to obtain the measurement sequence” (“For 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong, Stindel and Trahey so as to include the steps of receiving an editing instruction from a user and updating the preset measurement sequence according to the editing instruction as disclosed in Sarojam in order to allow the user to make adjustments to obtain ultrasound data. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to make adjustments to obtain measurements.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and Stindel et al. US 20180000447 A1 “Stindel”, as applied to claims 1, 4, 6, 10, 12-13, 16 and 24 above and further in view of Swamy et al. US 20140185895 A1 “Swamy”.
In regard to claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image based on pattern recognition comprises: inputting positive image samples containing inferoposterior margin of symphysis pubis and negative image sample not containing inferoposterior margin of symphysis pubis into a detector to perform a training; obtaining a recognition model based on the training; and automatically detecting the inferoposterior margin of symphysis pubis in the ultrasound image using the recognition model”.
Stindel teaches “automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image” (Stindel discloses in FIG. 7 a flowchart of the operation of the ultrasound measurement apparatus that involves the step references 73 in which the apparatus performs “automatic treatment of the image, which makes it possible to achieve the automatic location of the anatomical sites of interest constituted by the pubic symphysis 43 and the iliac spines 41, 42” [0088]. Since the method can involve automatic location of the anatomical sites of interest constituted by the pubic symphysis, under broadest reasonable interpretation, the inferoposterior margin and the central axis of the symphysis pubis can be detected based on pattern recognition.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include receipt or detection of the inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis to establish the first, second or third Cartesian coordinates as disclosed in Stindel in order to allow for the symphysis pubis to be located (i.e. either by the user or automatically) to serve as a reference for assessing the pelvis of a patient. When assessing a patient’s pelvis it is important to be able to identify the symphysis pubis as well as structures such as the iliac spines in order to provide the user with a reference frame to 
The combination of Cong and Stindel does not teach “inputting positive image samples containing inferoposterior margins of symphysis pubis and negative image samples not containing inferoposterior margins of symphysis pubis into a detector to perform a training; obtaining a recognition model based on the training; and automatically detecting the inferoposterior margin of symphysis pubis in the ultrasound image using the recognition model”.
Swamy teaches “inputting positive image samples containing […] and negative image sample […] into a detector to perform a training” (“As discussed above, in some embodiments, the abdomen detector can be obtained by learning a statistical model representing the abdomen in training images. The statistical model can be learned, for example, by training an AdaBoost classifier. For instance, in some embodiments, 252 clinical abdominal ultrasound images may be used for training the detector” [0029] and “In an embodiment, 252 positive training samples and thousands of negative training samples can be obtained using different sample abdominal ultrasound images, such as shown in FIG. 3A. In other embodiments, different numbers of positive and/or negative training samples can be used” [0030]. Therefore, under broadest reasonable interpretation, positive images (i.e. including a characteristic such as the inferoposterior margin of the symphysis pubis as disclosed in Stindel), and negative image samples not including the inferoposterior margin of the symphysis pubis identified in Stindel, can be input into a detector (i.e. the abdomen detector) to perform training.); 
“obtaining a recognition model based on the training”; and “automatically detecting […] in the ultrasound image using the recognition model” (“Once the training data is obtained, the abdomen 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Stindel so as to include the abdomen classifier (i.e. the AdaBoost classifier) disclosed in Swamy in order to allow the automatically determine whether characteristics are included within images. In order to perform the automatic detection of the location of the pubic symphysis as disclosed in Stindel, under broadest reasonable interpretation, a technique of machine learning has to be utilized. The AdaBoost classifier disclosed in Swamy is one such machine learning technique that can be used to identify features within ultrasound images. Therefore, it would be obvious to utilize the AdaBoost classifier of Swamy in order to perform the automatic detection of the inferoposterior margin of symphysis pubis as disclosed in Stindel. Combining the prior art elements according to known techniques would yield the predictable result of automating the process of detecting the symphysis pubis within the ultrasound image.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and Stindel et al. US 20180000447 A1 “Stindel”, as applied to claims 1, 4, 6, 10, 12-13, 16 and 24 above and further in view of Kanayama et al. US 20110172531 A1 “Kanayama”.
In regard to claim 18, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image based on pattern recognition comprises: determining a starting point of the central axis of symphysis pubis according to the inferoposterior margin of symphysis pubis; determine a candidate ray representing the central axis of symphysis pubis starting from the starting point, wherein the candidate ray has an initial deflection angle; obtaining multiple candidate rays in a predetermined range centered on the initial deflection angle in a predetermined angle interval; extracting pixel characteristics of the multiple candidate rays; and determining the central axis of symphysis pubis from the multiple candidate rays according to the pixel characteristics”.
Stindel teaches “automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image:” (Stindel discloses in FIG. 7 a flowchart of the operation of the ultrasound measurement apparatus that involves the step references 73 in which the apparatus performs “automatic treatment of the image, which makes it possible to achieve the automatic location of the anatomical sites of interest constituted by the pubic symphysis 43 and the iliac spines 41, 42” [0088]. Since the method can involve automatic location of the anatomical sites of interest constituted by the pubic symphysis, under broadest reasonable interpretation, the inferoposterior margin and the central axis of the symphysis pubis can be detected based on pattern recognition.); 
“determining a starting point of the central axis of symphysis pubis according to the inferoposterior margin of symphysis pubis”; “determine a candidate ray representing the central axis of symphysis pubis starting from the starting point, wherein the candidate ray has an initial deflection angle” (“To begin with, FIGS. 3A to 3C and 4 serve to present a reminder of the definition of an individual’s pelvic tilt. FIG. 4 presents the pelvic plane (XY) defined by the points corresponding to the two anterior-superior iliac spines 41 and 42 and to the pubic symphysis 43 on the iliac bone 44” [0060]. As shown in FIG. 4, the pelvic plane (XY) contains a horizontal axis (i.e. Y axis in this case) and a vertical axis (i.e. X axis in this case) and the pubic symphysis 43 is represented is located on the x axis. In this 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include receipt or detection of the inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis to establish the first, second or third Cartesian coordinates as disclosed in Stindel in order to allow for the symphysis pubis to be located (i.e. either by the user or automatically) to serve as a reference for assessing the pelvis of a patient. When assessing a patient’s pelvis it is important to be able to identify the symphysis pubis as well as structures such as the iliac spines in order to provide the user with a reference frame to understand the characteristics of the patient. By identifying the inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis either manually or automatically, the user can better understand and calculate the parameters of the pelvis. Combining the prior art elements according to known techniques would yield the predictable result of simplifying the calculation of parameters related to the pelvis of a patient.
obtaining multiple candidate rays in a predetermined range centered on the initial deflection angle in a predetermined angle interval”; “extracting pixel characteristics of the multiple candidate rays”; and “determining the central axis of symphysis pubis from the multiple candidate rays according to the pixel characteristics”.
Kanayama does not teach “obtaining multiple candidate rays in a predetermined range centered on the initial deflection angle in a predetermined angle interval” (“a projected image generating unit configured to generate a projected image comprising a plurality of projection pixels respectively corresponding to a plurality of projection lines from the volume data” [Claim 16]. Thus, since the projected image can include a plurality of projection pixels corresponding to a plurality of projections lines, under broadest reasonable interpretation, these projection lines constitute multiple candidate rays that are in a predetermined range centered on the initial deflection angle (i.e. corresponding to the pelvic plane disclosed in Stindel).); 
“extracting pixel characteristics of the multiple candidate rays” and “determining the central axis of symphysis pubis from the multiple candidate rays according to the pixel characteristics” (“The calculation unit 43 calculates an average contribution value from the contribution degrees of a plurality of cells equal in distance (depth) from the screen of the VR image to the volume data along a plurality of rays (step Sa7). It is possible to obtain an average contribution value by calculating the sum of a plurality of contribution degrees Jm(i) of an equal distance, and dividing the sum by the number of rays, i.e., the number of pixels in the 2D-ROI” [0057]. In order for the calculation unit to determine the average contribution value based on the number of pixels in the 2D-ROI under broadest reasonable interpretation, the method had to have extracted pixel characteristics. Additionally, in regard to extracting pixel characteristics, Kanayama discloses “Upon acquiring the accumulated voxel values of all the pixels in the projection plane, the projected image generating unit 29 outputs the pixel values (accumulated voxel values) in the projection plane to the image combining unit 35” [0039]. Therefore, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Stindel so as to include obtaining multiple candidate arrays, extracting pixel characteristics and determining the central axis as disclosed in Kanayama in order to determine a reference coordinate system corresponding to the central axis of the symphysis pubis disclosed in Stindel. By extracting pixel characteristics of the images utilizing the projected image generating unit 29 of Kanayama the characteristics of the image can be represented such that the central axis of the symphysis pubis disclosed in Stindel can be determined. Combining the prior art elements according to known techniques would yield the predictable result of providing a reference coordinate system for use in planning a treatment within the pelvis of a patient.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and Stindel et al. US 20180000447 A1 “Stindel” as applied to claims 1, 4, 6, 10, 12-13, 16 and 24 above and further in view of Yang et al. US 20170011252 A1 “Yang”.
In regard to claim 19, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by the user on the ultrasound image comprises: receiving a click input to determine the inferoposterior margin of symphysis pubis; determining a starting point of a candidate center axis when a trackball or a mouse or a touch contact with a display screen starts moving; and when the trackball, the mouse, or the touch contact with the display screen stops moving, determining an ending point of the candidate center axis as the central axis of symphysis pubis”.
Stindel teaches “wherein receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by the user on the ultrasound image comprises: receiving a click input to determine the inferoposterior margin of symphysis pubis” (“In this automatic detection is validated, the user 74 views the results on the screen during a step referenced 76. If not, the user 74 can make a manual selection 77 of the symphysis 43 and of the iliac spine 41 42 on the touch screen 1214” [0102, 0103]. Thus, since the user can make a manual selection of the symphysis when the automatic detection does not provide a valid location of the pubic symphysis, under broadest reasonable interpretation, the method can involve receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by the user on the ultrasound image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong so as to include receipt or detection of the inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis to establish the first, second or third Cartesian coordinates as disclosed in Stindel in order to allow for the symphysis pubis to be located (i.e. either by the user or automatically) to serve as a reference for assessing the pelvis of a patient. When assessing a patient’s pelvis it is important to be able to identify the symphysis pubis as well as structures such as the iliac spines in order to provide the user with a reference frame to understand the characteristics of the patient. By identifying the inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis either manually or automatically, the user can better understand and calculate the parameters of the pelvis. Combining the prior art elements according to known techniques would yield the predictable result of simplifying the calculation of parameters related to the pelvis of a patient.

Yang teaches “determining a starting point of a candidate center axis when a trackball or a mouse or a touch contact with a display screen starts moving” and “when the trackball, the mouse of the touch contact with the display screen stops moving, determining an end point of the candidate center axis as the central axis of symphysis pubis” (“When the fingerprint of the right hand index finger is detected for a predetermined time or longer, the apparatus 100 may perform the TGC adjustment function. For example, as shown in FIG. 7B, when an ultrasound image is displayed on the touch screen, the user may draw a TGC curve 730 by touching and dragging on the ultrasound image based on a point 725 where the fingerprint has been detected” [0110]. In this case, since the user can draw a TGC (i.e. a time gain compensation) curve by touching and dragging their finger along the touch screen, under broadest reasonable interpretation, the user can utilize this touch and drag function to move a candidate center axis, disclosed in Stindel, when a touch contact with the display screen moves. Furthermore, in regard to detecting a when the trackball, the mouse of the touch contact with the display screen stops moving to determine an ending point of the candidate center axis, Yang discloses “For example, when guide information is displayed and the user removes the finger that was touching the touch screen, the apparatus 100 may determine that the user does not have an intent to perform a function corresponding to the detected fingerprint” [0106]. In this case, the removal of the finger constitutes a stop movement which can be used to determine an ending point of the candidate center axis disclosed in Stindel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Stindel so as to include the detection of 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and Stindel et al. US 20180000447 A1 “Stindel” as applied to claims 1, 4, 6, 10, 12-13, 16 and 24 above, and further in view of Onal et al. US 20160275678 A1 “Onal”.
In regard to claim 20, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Cong and Stindel does not teach “wherein the ultrasound image comprises at least one of a rest frame image or a Valsalva frame image”.
Onal teaches “wherein the ultrasound image comprises at least one of a rest frame image or a Valsalva frame image” (“Distances are then measured from PCL and MPL to the furthest most descent of the pelvic organs including the bladder neck, cervix, and anorectal junction on the images when the patient is at rest and under maximum pelvic strain” [0009]. Therefore, under broadest reasonable interpretation, a rest frame image can be acquired when the patient is at rest. Furthermore, Onal discloses “Subjects were coached, prior to imaging, on performance of an adequate Valsalva maneuver (straining maneuver) to observe the movement of the pelvic organs from rest to maximum strain” [0083]. Thus, the images that are acquired when the subject is performing the Valsalva maneuver (i.e. straining maneuver) constitute Valsalva frame images that can be used to compare the pelvic organs at rest and during maximum strain.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Stindel so as to include acquiring images 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong”, Stindel et al. US 20180000447 A1 “Stindel” and Varghese et al. US 20040210136 A1 “Varghese” as applied to claims 2-3 and 21-22 above and further in view of Onal et al. US 20160275678 A1 “Onal”.
In regard to claim 23, due to its dependence on claim 22, this claim inherits the references disclosed therein. That being said, the combination of Cong and Varghese does not teach “wherein obtaining the evaluation level according to the calculation result comprises at least one of: receiving an adjustment from a user to an evaluation rule used for determining the evaluation level, adjusting the evaluation rule, and determining the evaluation level based on the calculation result according to the adjusted evaluation rule; obtaining the evaluation level based on the calculation result according to a default evaluation rule, wherein the default evaluation rule is obtained by maximizing the calculation result of a specific parameter calculated on a specific frame; or inputting multiple image samples, the calculation results of the parameters calculated on the image samples and corresponding evaluation levels into a detector to perform a mathematical correlation analysis to obtain a machine model, and automatically obtaining the evaluation level according to the calculation result using the machine model”.
inputting multiple image samples, the calculation results of the parameters calculated on the image samples and corresponding evaluation levels into a detector to perform a mathematical correlation analysis to obtain a machine model, and automatically obtaining the evaluation level according to the calculation result using the machine model” (“This study was designed to test a prediction model using SVM and new MRI-based features to differentiate patients with and without POP. Results show that the presented prediction model is able to accurately classify the testing vases into prolapse or control groups. Prediction accuracies for anterior and apical prolapse are higher than for posterior prolapse since the correlation between features and POP-Q outcomes is lower for posterior prolapse” [0151] and “Generally is was found that the prediction model can accurately classify cases of anterior prolapse with very high accuracy (>0.90) and of apical and posterior prolapse with good accuracy (0.80-0.90)” [0145]. In this case, in order for the prediction model to be able to differentiate patients with and without POP (i.e. pelvic organ prolapse) under broadest reasonable interpretation, the SVM (i.e. support vector machine) model had to have been trained by inputting multiple image samples, the calculation results of the parameters calculated on the image samples and corresponding evaluation levels (i.e. the two classes, with prolapse and without prolapse). Therefore, the prediction model is able to accurately classify cases of prolapse with good or high accuracy.
In regard to automatically obtaining the evaluation level according to the calculation result using the machine model, Onal discloses “After the cases were trained using the selected features, the second step of the prediction model was to apply the model to test cases in the testing dataset using the built SVM classifier. The outcome at the end of this process was a set of two groups of cases that are automatically classified as either prolapse group or control group” [0143]. Therefore, since the trained SVM classifier can be used to automatically classify the testing dataset as either the prolapse group of the control group, under broadest reasonable interpretation, the trained SVM classifier is capable of automatically obtaining the evaluation level according to the calculation result.

Response to Arguments
Applicant’s arguments, see Remarks page 15, filed 11/24/2021, with respect to the objections to the drawings and the specification have been fully considered and are persuasive. The objections to the drawings and specification in the non-final rejection of 08/25/2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 15-16, filed 11/24/2021, with respect to the rejection of claims 1, 12-14, 16-19, 20, 22-23 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections of claims 1, 12-14, 16-19, 20, 22-23 under 35 U.S.C. 112(b) in the non-final rejection of 08/25/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 16-18, filed 11/24/2021, with respect to the rejection of claims 1-10 and 12-24 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. The examiner acknowledges that the primary reference of Cong does not teach “determining a reference coordinate system by: determining an origin of the reference coordinate system based on an inferoposterior margin of symphysis pubis in the ultrasound image, and determining an X axis of the reference coordinate system based on a central axis of symphysis pubis in the ultrasound image, wherein the inferoposterior margin of symphysis pubis includes a lowest point of the symphysis pubis”. Therefore, 
Furthermore, the applicant argues that Stindel discloses that the coordinate system of the reference plane is the XY system with a vertical X axis and a horizontal Y axis, and that the coordinate system is not adjusted or determined according to the pelvic planes 31A, 31B, and 31C. The examiner respectfully asserts that the claims as written do not preclude a standard XY coordinate system from serving as the reference coordinate system. The examiner respectfully asserts, that Stindel discloses “FIG. 4 presents the pelvic plane (XY) defined by the points corresponding to the two anterior-superior iliac spines 41 and 42 and to the pubic symphysis 43 on the iliac bone 44” [0060] and “To measure this tilt (i.e. pelvic tilt) it is enough to locate three known points of the pelvis, namely the two anterior-superior iliac spines and the pubic symphysis) defining the APP (anterior pelvic plane) which constitutes the reference plane relative to the patient to measure the pelvic tilt” [0033]. Therefore, the anterior pelvic plane constitutes a reference plane that is determined relative to the patient. Furthermore, as shown in FIG. 4 the reference coordinate system (i.e. the XY system) includes an origin (i.e. at the pubic symphysis 43) and an X axis that extends on a central axis of the symphysis pubis (i.e. pubic symphysis 43). 
In regard to the dependent claims, the examiner respectfully refers the applicant to the 35 U.S.C. 103 section above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793